986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin Wayne JOYCE, Plaintiff-Appellant,v.Aaron JOHNSON;  Joseph Hamilton;  Harry Allsbrook,Defendants-Appellees,andDEPARTMENT OF CORRECTIONS;  Odom Correctional Institution,Defendants.
No. 92-6815.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 18, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  J. Rich Leonard, Magistrate Judge.  (CA-91-26-CRT-F)
Edwin Wayne Joyce, Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edwin Wayne Joyce appeals the district court order entered June 3, 1992, disposing of a number of motions filed by Joyce.*  We dismiss miss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v.  Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*The order granted Joyce's motion to amend his complaint to add a claim for damages, and denied the following motions:  motion for protective custody, motion for appointment of counsel, motion to subpoena inmate witnesses, motion to add amendment speech, motion for"jailhouse lawyer" or court appointed attorney, motion for discovery of medical records, motion to add amendments, and motion to amend.